Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 National Stage Application
This application is a national stage application of international application PCT/IB2018/050247.

Election/Restrictions
 Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 9/20/2021 is acknowledged. 

Specification
Receipt of amendment to specification on 9/20/2021 is acknowledged. 

Claim Status
Claims 1-8 have been amended.  Claims 9-71 are cancelled. Claims 1-8 are pending.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
 Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites, “…execution of said program in the second secure device.”  However, claim 1 recites both a ‘first program’ and a ‘given program’.  It is therefore not clear to which program ‘said program’ refers.  For purposes of examination, the limitation is interpreted as ‘execution of the given program in the second secure device.’  Dependent claims 2-8 inherit the same deficiency and are rejected for the same reason.
With regard to claim 3, the claim recites, “The method according to claim 1 wherein the designation of a program to be executed in a secure device is performed by a hash of the contents of said program.” (Emphasis added.) However, claim 1 recites a first program, a given program, and said program.  Since claim 3 recites ‘a program’ and not ‘the program’, it would appear the referenced program does not comprise any of a first program, a given program, and said program as recited by claim 1.  However, the subsequent recitation of ‘said program’ repeats the language of claim 1.  The claim is therefore unclear.  For purposes of examination, the claim is interpreted  “The method according to claim 1 wherein the designation of the given program to be executed in a secure device is performed by a hash of the contents of said program.” 
With regard to claim 3, the claim recites, “The method according to claim 1 wherein the designation of a program to be executed in a secure device is performed by a hash of the contents of said program.”  (Emphasis added.) There is insufficient antecedent basis for the designation in the claim.
With regard to claim 3, the claim recites, “The method according to claim 1 wherein the designation of a program to be executed in a secure device is performed by a hash of the contents of said program.”  (Emphasis added.) However, ‘the designation’ comprises data. The recitation of data as being performed is unclear.   For purposes of examination, the claim is interpreted as, “The method according to claim 1 wherein designation of the given program to be executed in a secure device is provided as a hash of the contents of said program.”
With regard to claim 5, the claim recites, “The method according to claim 1…in which at each receipt of a pre-message or a message by the second secure device…” However, claim 1 recites a message and pre-message, so the recitation of additional such messages is unclear. For purposes of examination, the claim is interpreted as “The method according to claim 1…in which at receipt of the pre-message or the message by the second secure device…”


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Town Crier (“Town Crier: An Authenticated Data Feed for Smart Contracts”, dated October 2016, downloaded from https://dl.acm.org/doi/pdf/10.1145/2976749.2978326 and attached as PDF file), in view of  Teechan (“Teechan: Payment Channels Using Trusted Execution Environments” by Joshua Lind, Ittay Eyal, Peter Pietzuch, and Emin Gun Sirer ¨, dated 12/22/2016, downloaded from https://arxiv.org/pdf/1612.07766v1.pdf and attached as a PDF file), in view of 

 With regard to claim 1, Town Crier discloses A method for the secure execution of programs (smart contracts) implemented between a first secure device and a second secure device (Page 1 Col. 1 paragraph 2, “We present an authenticated data feed system called Town Crier (TC). TC acts as a bridge between smart contracts and existing web sites, which are already commonly trusted for non-blockchain applications…”; page 1, col. 2 last paragraph to page 3, “…TC acts as a high-trust bridge between existing HTTPS-enabled data websites and the , 
at least the second secure device being implemented in an enclave of a processor, and the secure devices being capable of executing programs designated in the messages that reach them (page 1 col. 2 last paragraph finishing up on page 3, “…TC uses a novel combination of Software Guard Extensions 270 (SGX), Intel’s recently released trusted hardware capability, and a smart-contract front end. It executes its core functionality as a trusted piece of code in an SGX enclave, which protects against malicious processes and the OS and can attest (prove) to a remote client that the client is interacting with a legitimate, SGX-backed instance of the TC code.”, see also figure 1, where device running the smart contract is interpreted as first device and SGX enclave of TC server is interpreted as second device),  
the method comprising the following steps: a) sending by the first secure device to the second secure device of a pre- message, b1) in response to this pre-message, execution in the enclave of a first program (WNRoT); b2) generation by the enclave of a certificate of authenticity of said first program and of the integrity of its execution; b3) sending said certificate to the first secure device; c) verification by the first secure device WNI of said certificate (page 3, section 2, 4th paragraph, “SGX allows a remote system to verify the software in an enclave and communicate securely with it. When an enclave is created, the CPU produces a hash of its initial state known as a measurement. The software in the enclave may, at a later time, request a report which includes a measurement and supplementary data provided by the process, such as a public key. The report is digitally signed using a hardware-protected key to produce a proof that the measured software is running in an SGX-protected enclave. This proof, .
Town Crier discloses generating a certificate/proof “quote” of authenticity/integrity and subsequent remote authentication/verification, as discussed above.  Town Crier also further discloses sending message to trigger program execution sending by the first secure device to the second secure device of a message intended to trigger the execution of a given program in the second secure device, and execution of said program in the second secure device (page 4 col. 1, second paragraph under section 3, “…CTC accepts datagram requests from CU and returns corresponding datagrams from TC. A…”; see also page 5, section 4.2 and figure 2, disclosing message exchanges and datagram returns as result of executing steps to retrieve data from specified sources, “A datagram request by CU takes the form of a message m1 = (params; callback) to CTC on the blockchain. Params specifies the requested datagram, e.g., params := (url; 
However, Town Crier does not specifically disclose a pre-message prompting certificate generation, where the pre-message is separate from the message requesting datagram from separate code execution.
However, Teechan specifically discloses a pre-message, in response to which the second device executes a program in its enclave, as recited by sending by the first secure device to the second secure device of a pre- message; in response to this pre-message, execution in the enclave of a first program; generation by the enclave of a certificate of authenticity of said first program and of the integrity of its execution; sending said certificate to the first secure device; verification by the first secure device of said certificate (See Figure 2, A2, and page 8, A2 description, “…Alice’s enclave binds the generated asymmetric public key to a quote, and she sends it to Bob. Bob can then verify that any message he encrypts under KA can be decrypted solely by Alice’s enclave, and that that the enclave is running the desired enclave code with the requisite binary hash. The same is done in the reverse direction, so Alice’s Enclave obtains Bob’s public key…”,  where the receipt by Bob of Alice’s quote is interpreted as a ‘pre-message’, and in response, the enclave in Bob’s device similarly runs the attestation program to generate the quote/authentication, which is sent to Alice’s device.)
 Teechan further discloses in the event of successful verification, sending by the first secure device WNI to the second secure device of a message intended to trigger the execution of a given program in the second secure device (page 8, where Bob has sent attestation 
 It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the smart-contract-enabled, authenticated data feed system as disclosed by Town Crier, with the modification of specifically sending pre-message and message as disclosed by Teechan, because such a feature would have enabled authentication/verification prior to subsequent requests, therefore allowing channel reuse after authorization/validation (see, for example, Teechan page 9, discussion after C3, “…Unlike prior art, Teechan does not suffer from channel exhaustion, and can continually reuse the channel as long as the funds are moving back and forth between the parties.”). 

With regard to claim 2, Town Crier in view of Teechan disclose the limitations of claim 1 as discussed above.  Town Crier further discloses step b2) also comprises the generation of a nonce, step b3) also comprises the sending of said nonce to the first secure device (page 3, lines 1-8, “…SGX signs quotes using a group signature scheme called EPID [12]. This choice of primitive th paragraph, “SGX allows a remote system to verify the software in an enclave and communicate securely with it. When an enclave is created, the CPU produces a hash of its initial state known as a measurement. The software in the enclave may, at a later time, request a report which includes a measurement and supplementary data provided by the process, such as a public key. The report is digitally signed using a hardware-protected key to produce a proof that the measured software is running in an SGX-protected enclave. This proof, known as a quote, can be verified by a remote system…”), 
and the method comprises furthermore before step d) a step implemented at the first secure device of encryption of the message to be sent … and before step e), a step implemented at the second secure device of decryption of said encrypted message (page 2 col.2, last 10 lines,, “…enabling encrypted requests …”; see also embodiment of page 10, section 8.1, “Flight Insurance (3rd paragraph of column 1), “…Our implementation showcases TC's private-datagram feature to address an obvious concern: customers may not wish to reveal their travel plans publicly on the blockchain. Roughly speaking, a customer submits to CTC a request EncpkTC (req) encrypted under Town Crier enclave's public key pkTC. The enclave decrypts req and checks that it is well-formed (e.g., submitted sufficiently long before the flight time). The enclave will then 
With regard to the message being sent comprising sending with the nonce, Town Crier discloses the sending of (time) nonce to first device from second, but does not specifically disclose subsequently sending the nonce back from first to second device with the encrypted message.  However, Teechan discloses a nonce (counter value) to be sent with the encrypted message, as recited, “…a step implemented at the first secure device of encryption of the message to be sent with the { 10713/007961-USO/02860852.1 13Attorney Docket Number: 10713/007961-USO nonce and before step e), a step implemented at the second secure device of decryption of said encrypted message…,” (pages 8-9, steps B1, B3, “…Alice sends a request locally to her enclave, specifying the amount of Bitcoin she wishes to transfer to Bob…an enclave receives a payment request crafts a message authorizing the payment. The message contains the random secret key of the paying enclave IDA and the updated monotonic counter value.  The message is encrypted under the appropriate asymmetric public key KB. Alice sends this message to Bob.  Bob receives the message and sends it to his enclave. Once the enclave receives the message it decrypts it…”

 With regard to claim 3, Town Crier in view of Teechan disclose the limitations of claim 1 as discussed above.  Town Crier further discloses the designation of a program to be executed in a secure device is performed by a hash of the contents of said program. (Town Crier, page3, Col. 1, 4th paragraph under section 2, “…SGX allows a remote system to verify the software in an enclave and communicate securely with it. When an enclave is created, the CPU produces a hash of its initial state known as a measurement. The software in the enclave may, at a later time, 
Teechan also discloses the designation of a program to be executed in a secure device is performed by a hash of the contents of said program (Page 4 3rd paragraph, “…The critical additional functionality provided by SGX is that of remote attestation [20], which enables an enclave to acquire a signed statement from the CPU that it is executing a particular enclave with a given hash of memory, known as a quote…”; page 8, A2, “…Bob can then verify that any message he encrypts under KA can be decrypted solely by Alice’s enclave, and that that the enclave is running the desired enclave code with the requisite binary hash.”)
 As noted above in rejections under 35 USC 112(b), the claim is interpreted as, “The method according to claim 1 wherein the designation of the given program to be executed in a secure device is performed by a hash of the contents of said program.” 

 With regard to claim 5, Town Crier in view of Teechan disclose the limitations of claim 1 as discussed above.  Teechan further discloses the first secure device is also an enclave of a processor (Page 7, Figure 2, Alice’s device interpreted as first device, comprising enclave; page 2 paragraph 3, “…commodity processors such as Intel CPUs with Software Guard Extensions(SGX)…”), and in which at each receipt of a pre-message or a message by the second secure device coming from the first secure device, the second secure device verifies the presence in this pre-message or message of a certificate of authenticity and integrity of execution of a program that was executed in the first secure device and that triggered the sending of this pre-message or message (Page 7 Figure 2 and Page 8, A2, “…EnclaveA and EnclaveB establish a secure communication channel, authenticating each other through remote attestation. To achieve this, each enclave generates an asymmetric encryption key pair and a random secret key using a secure random number generator. Alice’s enclave binds the generated asymmetric public key to a quote, and she sends it to Bob. Bob can then verify that any message he encrypts under KA can be decrypted solely by Alice’s enclave, and that that the enclave is running the desired enclave code with the requisite binary hash. The same is done in the reverse direction, so Alice’s Enclave obtains Bob’s public key. Upon successful mutual verification…”)

With regard to claim 6, Town Crier in view of Teechan disclose the limitations of claim 1 as discussed above.  Teechan further discloses 
between steps a) and c), a step of generation by the second secure device of a pair of public/private keys derived from a secret key of the second secure device and from the designation of said given program (Page 7, Figure 2 and page 8, A2, “…EnclaveA and EnclaveB establish a secure communication channel, authenticating each other through remote attestation. To achieve this, each enclave generates an asymmetric encryption key pair and a random secret key using a secure random number generator.”); 
before step d), a step of sending the public derived key to the first secure device (Page 7, Figure 2 and page 8, A2, “…Alice’s enclave binds the generated asymmetric public key to a quote, 
  before step d), a step of encryption of a data part of said message with said public derived key in the first secure device (pages 6-9. Steps B2-B3, “…When an enclave receives a payment request from the enclave owner, it first checks that the resultant balance is below the sender’s deposit. If so, it updates the balance and crafts a message authorizing the payment. The message contains the random secret key of the paying enclave IDA and the updated monotonic counter value.  The message is encrypted under the appropriate asymmetric public key KB.”),
and { 10713/007961-USO/02860852.1 14Attorney Docket Number: 10713/007961-USOafter step d), a step of decryption in the second secure device of said data part with the private derived key. (pages 6-9. Steps B2-B3, “…The message is encrypted under the appropriate asymmetric public key KB. Alice sends this message to Bob. B3. Bob receives the message and sends it to his enclave. Once the enclave receives the message it decrypts it and asserts that it contains the correct secret key and that the value of the counter is greater by one than the previously presented counter. Then it updates the balance and the counter for incoming messages. Finally it notifies Bob of the new balance…”).

 With regard to claim 7, Town Crier in view of Teechan disclose the limitations of claim 6 as discussed above.  Teechan further discloses 
pair of derived keys is also generated from designation information contained in the pre-message (Page 7 Figure 2 and Page 8, A1, “First Alice and Bob each provision their enclaves to 

With regard to claim 8, Town Crier in view of Teechan disclose the limitations of claim 7 as discussed above.  Teechan further discloses the step of sending the public derived key to the first secure device is implemented during step b3 (Figure 2 and page 8, A2, “…Alice’s enclave binds the generated asymmetric public key to a quote, and she sends it to Bob. Bob can then verify that any message he encrypts under KA can be decrypted solely by Alice’s enclave, and that that the enclave is running the desired enclave code with the requisite binary hash. The same is done in the reverse direction, so Alice’s Enclave obtains Bob’s public key.”).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Town Crier (“Town Crier: An Authenticated Data Feed for Smart Contracts”, dated October 2016, downloaded from https://dl.acm.org/doi/pdf/10.1145/2976749.2978326 and attached as PDF file), in view of  .
With regard to claim 4, Town Crier in view of Teechan disclose the limitations of claim 1 as discussed above.  Town Crier further discloses a message triggering attestation and program, as recited by pre-message contains a designation of said given program (page 4 col. 1, second paragraph under section 3, “…CTC accepts datagram requests from CU and returns corresponding datagrams from TC. A…”, where the datagram request is a designation of the authenticated feed request.  Teechan also discloses pre-message contains a designation of said given program (page 8, where Bob has sent attestation program to Alice’s device and mutual verification has been performed as in step A2, and then in step A3, Bob’s device provides more data to Alice’s device, and Alice’s device then presents key and setup data to Bob, prompting Bob’s device to execute steps comprising generating setup and refund transactions and broadcasting them to the blockchain; see A3, “…Alice then presents its random secret key IDA, along with Alice’s setup data it received in step A1., to Bob’s enclave. Bob’s enclave generates the setup and refund transactions internally, and reveals both to Bob. Bob then broadcasts the setup transaction onto the blockchain, establishing the channel. Alice is notified of channel establishment by noting a transaction matching SetupHash on the blockchain.”  See also Figure 2 on page 7), where the key and UTXO data designate the wallet program.
With regard to the language, with a view to pre-loading said program by the second secure device into a working memory, it is noted this comprises the intended use of the designation of pre-message contains a designation of said given program with a view to pre-loading said program by the second secure device into a working memory 
 It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the smart-contract-enabled, authenticated data feed system as disclosed by Town Crier, as modified by specifically sending pre-message and message as disclosed by Teechan, with the further modification of loading application at time of enclave attestation, as disclosed by Sood, because such an enclave-attested method and system would enable secure use of cloud-based or distributed applications (see Sood, [34]-[36]).
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roth, US Patent 9,584,517
Zhang, US Publication 2017/0352027
Eyal US Publication 2019/0095879

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685